DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more. The claims recite determining a second question and answer based on a first question and answer, which is something can be determined mentally. 
The limitation of determining a second question associated with the first question, and determining a second answer corresponding to the second answer covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” in claim 19, nothing in the claim element precludes the step from practically being performed in the mind.
For example, but for the “by a processor” language, “determining” in the context of this claim encompasses the user manually calculating the amount of use of each icon. Similarly, the limitation of ranking the icons based on the determined amount of use, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the Sample Rejection of Example 37 - Claim 3 - under the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) 2019-01-08 2 mind but for the recitation of generic computer components. For example, but for the “by a processor” language, “determining” in the context of this claim encompasses the user 
This judicial exception is not integrated into a practical application because the result is merely determining training data, and it does not even include a system that is actually trained using the data. In particular, the claim only recites one additional element – using a processor to for the determining steps. The processor in the step is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Note no prior art rejection has been given for claims 4-6 and 13-16. However if the 101 rejection can be overcome these claim would likely be objected to as being 


	CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “an obtaining unit configured to obtain, a question determination unit configured to determine, an answer determination unit configured to determined” in claim 10 and “a keyword determination unit configured to determine, an extended-word determination unit configured to determine, and establishing unit configured to establish” in claim 12, and “an extracting unit configured … to extract, a conversation unit configured … to convert” in claim 13, and “a matching unit configured … to determine” in claim 14.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-12, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kafle et al. (Data Augmentation for Visual Question Answering”).
Regarding claim 1, Kafle discloses, a method for generating training data in a Visual Question Answering (VQA) system, comprising: obtaining a first group of training data of the VQA system, the first group of training data including a first question for an image in the VQA system and a first answer corresponding to the first question; determining a second question associated with the first question in term of semantic; and determining a second answer corresponding to the second question based on the first question and the first answer, to obtain a second group of training data for the 
(See Kafle p. 199 Section 2, “The impact of using data augmentation to improve VQA has not been studied. We propose two methods for generating QA pairs about images: 1)  a template based generation method that uses image annotations.
Further Kafle p. 199 Section 2.1, “Yes/No Questions: First, we make a list of the COCO objects present in an image. If the object has an area greater than 2000 pixels, we can generate an object presence question, e.g., ‘Is there a OBJECT in the picture?’ with ‘yes’ as the answer. We use 10 templates to allow some variation in phrasing. For example, ‘Is there a person in the image?’ and ‘Are there any people in the photo?’ are variations of the same question. To avoid question imbalance, we ask equal number of ‘no’ questions about the objects that are absent from the image.” 
Where the first questions concern objects that are present and the second set of question concern objects that are absent. The semantic relationship is present/absent.

Further see Kafle p. 200 left column 4th para, “Scene and Activity Questions: If a object in an image belongs to the COCO supercategory indoor or outdoor, we generate questions such as ‘Is this indoor or outdoors?’ Similarly, we ask about different rooms in the house by identifying the common objects in the room. For example, if there are least two common kitchen appliances in the picture (e.g., toaster, microwave, etc.), then we infer the room is a kitchen and ask ‘What room is this?’ with ‘kitchen’ as the answer. We employ similar strategies for ‘living room’ and ‘bathroom.’ We used six variations for ‘indoor/outdoor’ questions and four variations for room classification questions.” 


Regarding claim 2, Kafle discloses, the method of claim 1, wherein obtaining the first group of training data includes: obtaining the first group of training data from a set of existing training data that has been obtained for the VQA system by manual labeling.  (See p. 199 Section 2.1, “COCO contains detailed segmentation annotations with labels for 80 objects typically found in the images.”)

Regarding claim 3, Kafle discloses, the method of claim 1, wherein determining the second question includes: determining a keyword in the first question based on a type of the first question; determining an extended word associated with the keyword based on semantic analysis; and establishing the second question based on the extended word.  (As disclosed in the rejection of claim 1, for yes/no type questions the present object is the keyword in the first questions, and the extended word are non-present objects that are used in the second questions. 
Similarity for Scene/Activity type questions the first questions will contain a keyword such as the room classification and the second questions will contain extended words about the supercategory such as indoor/outdoor.)

Regarding claim 7, Kafle discloses, the method of claim 3, wherein the extended word includes at least one of: an antonym, a synonym, a super-ordinate and a 

Regarding claim 8, Kafle discloses, the method of claim 3, wherein establishing the second question includes: replacing the keyword in the first question with the extended word, to establish the second question.  (As disclosed in the rejection of claim 1, the OBJECT is replaced in both questions types to create new questions.)

Regarding claim 9, Kafle discloses, the method of claim 1, wherein determining the second answer corresponding to the second question includes: determining the second answer based on a logical relationship between the first question and the first answer, and a semantic relationship between the first question and second question. (As disclosed in the rejection of claim 1, for the yes/no question the logical relationship is reversing the answer from yes to no based on whether an object is present or not, and the semantic relationship between the question is the use of objects that are semantically related based on presence or absence.)

Regarding claim 10, Kafle discloses, an apparatus for generating training data in a Visual Question Answering (VQA) system, comprising: an obtaining unit configured to obtain a first group of training data of the VQA system, the first group of training data including a first question for an image in the VQA system and a first answer corresponding to the first question; a question determination unit configured to 

Regarding claim 11, Kafle discloses, the apparatus of claim 10, wherein the obtaining unit is configured to obtain the first group of training data from a set of existing training data that has been obtained for the VQA system by manual labeling. (See the rejection of claim 2 as it is equally applicable for claim 11 as well.)
 
Regarding claim 12, Kafle discloses, the apparatus of claim 10, wherein the question determination unit includes: a keyword determination unit configured to determine a keyword in the first question based on a type of the first question; an extended-word determination unit configured to determine an extended word associated with the keyword based on semantic analysis; and an establishing unit configured to establish the second question based on the extended word.  (See the rejection of claim 3 as it is equally applicable for claim 12 as well.)

Regarding claim 16, Kafle discloses, the apparatus of claim 12, wherein the extended word includes at least one of: an antonym, a synonym, a super-ordinate and a hyponym.  (See the rejection of claim 7 as it is equally applicable for claim 16 as well.)

Regarding claim 17, Kafle discloses, the apparatus of claim 12, wherein the establishing unit is configured to replace the keyword in the first question with the extended word, to establish the second question.  (See the rejection of claim 8 as it is equally applicable for claim 17 as well.)

Regarding claim 18, Kafle discloses, the apparatus of claim 10, wherein the answer determination unit is configured to determine the second answer based on a logical relationship between the first question and the first answer, and a semantic relationship between the first question and second question.  (See the rejection of claim 9 as it is equally applicable for claim 18 as well.)

Regarding claim 19, Kafle discloses, a computer readable storage medium having a computer program stored thereon, wherein, when the program is executed by a processor, the program implements the method according to claim 1.  (The image processing of Kafle is inherently make use of a computer readable storage medium with a program stored on it that is executed by a processor.)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale